MANDATE

THE STATE OF TEXAS

TO THE 285TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on February 25, 2015, the cause upon appeal to
revise or reverse your judgment between

In the Interest of I.R., et al., Children, Appellant

V.



No. 04-14-00790-CV and Tr. Ct. No. 2013-PA-01212

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the motion to
withdraw filed by Appellant’s attorney is GRANTED, and the trial court’s
order is AFFIRMED. It is ORDERED no costs shall be assessed against
Appellant in relation to this appeal because she qualifies as indigent under
TEX. R. APP. P. 20.

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on May 6, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00790-CV

                               In the Interest of I.R., et al., Children

                                                   v.



        (NO. 2013-PA-01212 IN 285TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID          BY
CLERK'S RECORD                    $237.00   INDIGENT
REPORTER'S RECORD                   $0.00   INDIGENT
REPORTER'S RECORD                 $381.50   INDIGENT
FILING                            $195.00   INDIGENT


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this May 6, 2015.

                                                        KEITH E. HOTTLE, CLERK



                                                        Cynthia A. Martinez
                                                        Deputy Clerk, Ext. 53853